                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                          CASE NO: 2:16-cr-79-FtM-29MRM

KEYONDRE DIANO KENDRICK


                                OPINION AND ORDER

      This matter comes before the Court on Defendant's Motion to

Dismiss the Indictment . . . Based on Violation of Defendant’s

Sixth Amendment Speedy Trial Rights (Doc. #40) filed on October

10, 2018.        The United States’ Response (Doc. #47) was filed on

October 24, 2018.       The Court held an evidentiary hearing on October

31, 2018.       For the reasons set forth below, the motion is denied.

                                             I.

      The testimony at the evidentiary hearing, and the record in

the court file, reflect the following factual chronology:

      On    or    before      March    17,   2015,   the   Federal     Bureau   of

Investigation (FBI) received information from the Seminole Tribe

Police Department concerning fraudulent activity by a number of

persons    at    a   casino    in     February,   2015.    The   FBI   opened   an

investigative case file(s) on Keyondre Diano Kendrick (defendant

or Kendrick) and four others in connection with the fraudulent use

of access devices.         The investigation was conducted jointly with

the Seminole Police Department.
     On April 13, 2016, a Florida state court issued a writ of

bodily attachment against defendant for failing to pay child

support.   (Government Exhibit 6, p. 2.)      Defendant testified at

the evidentiary hearing that he did not know the writ had been

issued, but in any event was unemployed at the time and could not

have paid child support.

     On July 6, 2016, a sealed Indictment (Doc. #3) was filed in

the Fort Myers Division of the Middle District of Florida charging

defendant with a single count of Access Device Fraud in violation

of 18 U.S.C. § 1029(a)(2).   An Arrest Warrant (Docs. ##4, 10) for

defendant was issued the same day.

     Also on July 6, 2016, the Arrest Warrant was obtained by the

FBI case agent, Kevin McCormick.        This arrest warrant remained

active at all relevant times.

     Also on July 6, 2016, an Indictment was returned against

Ashley Alicia McBride (Case No. 2:16-cr-80), defendant’s aunt, for

access device fraud; Rony Jirardin (Case No. 2:16-cr-78) for access

device fraud; Stephanie Michard Petit Frere (Case No. 2:16-cr-77)

for access device fraud; and Shanisha Dekeisha Boyd (Case No. 2:16-

cr-76) for access device fraud.         Each of these defendants was

arrested and plead guilty.   The Plea Agreements or factual basis

for each guilty plea indicate these cases relate to fraudulent

activity in connection with the Seminole Indian casino.




                                - 2 -
     On July 7, 2016, Special Agent McCormick entered the Arrest

Warrant into the federal National Crime Information Center (NCIC)

computer system.          (Government Exhibit 1.)           “The NCIC system allows

law enforcement to cross-reference arrest warrants nationwide.”

United States v. Machado, 886 F.3d 1070, 1079 (11th Cir. 2018).

     Also on July 7, 2016, Special Agent McCormick accessed the

State   of    Florida’s      Driving      and     Vehicle    Information       Database

(DAVID)      computer     system.     (Government        Exhibit   2A.)        The    FBI

determined through the DAVID system that defendant’s driver’s

license   had      been    suspended      since    November     17,    2011,    and    an

identification card had been issued.                    The DAVID system revealed

no useful information as to defendant’s current whereabouts.                           It

is undisputed that the address for defendant in this database and

on his identification card (20925 NW 38 Ave, Miami Gardens, Fl)

was not current.           According to defendant, this address had not

been current since early 2015, and he had not updated the address

because he never had a chance to do so.

     On November 30, 2016, the FBI again accessed the DAVID system,

but found no new information.             (Government Exhibit 2B.)

     Also     on    November    30,    2016,      the   Tampa   FBI    office    ran    a

LexisNexis     Accurint      For    Law   Enforcement        report.      (Government

Exhibit 3.)        This report consisted of the collation of data about

defendant from a variety of sources.                     None of the information




                                          - 3 -
included the address where defendant testified he was living (3590

N.W. 32d Court, Fort Lauderdale, Fl) at all relevant times.

     On December 1, 2016, FBI Special Agent Christopher Townsend

ran a criminal history on defendant.            (Government Exhibit 4.)

This confirmed that the arrest warrant in this case was active,

showed no new arrests for defendant, and continued to show no new

information regarding defendant’s current location.

     Also on December 1, 2016, Special Agent Townsend accessed the

Comprehensive Case Information System (CCIS) of the Miami-Dade

County Clerk’s Office.         (Government Exhibit 5.)       This showed a

January   5,    2016   state   arrest   for   misdemeanor    possession   of

cannabis.      Agents checked for a pending court date, but found that

the charge had been dismissed on March 2, 2016.

     On December 14, 2016, Special Agent Townsend electronically

sent a letter to the Miami FBI office requesting assistance in

locating and arresting defendant.          (Government Exhibit 6.)        The

letter contained the known information about defendant to date.

     On January 18, 2017, Special Agent Alonzo Palomares of the

FBI’s Miami, Florida office began to do research on the lead

request sent by the Fort Myers FBI office.                  Agent Palomares

conducted online research to determine defendant’s profile and

possible relatives.      As a result, he determined there were three

possible addresses associated with defendant.          As it turned out,




                                   - 4 -
none of these were the address where defendant testified he had

been residing.

       On January 27, 2017, Special Agent Palomares and Special Agent

Justin Brandon conducted surveillance on the three locations.       It

was determined that no one was home at 3025 NW 81st Terrace, Miami,

Florida, which Special Agent Palomares believed was the probable

address of defendant’s grandmother (but was actually the address

of defendant’s adopted mother); that 2751 SW 116th Ave, #207,

Miramar, Florida was possibly not a good address for defendant’s

mother; and that 1608 NW 16th, Fort Lauderdale, Florida, associated

with a girlfriend, was an abandoned property.          Agent Palomares

conveyed the information to Special Agent Townsend, and took no

further     investigative   steps.   At   the   evidentiary   hearing,

defendant testified he was not living at any of these locations.

       Special Agent Townsend contacted the United States Postal

Service to see if defendant was obtaining mail at a current

location.     On May 25, 2017, Special Agent Townsend acknowledged

receiving a message from a postal inspector stating there was no

forwarding mailing address for defendant.        (Government Exhibit

7A.)    Special Agent Townsend provided two additional addresses

(neither of which is the one at which defendant asserts he was

residing), advised that defendant was no longer at either address,

and asked if the Postal Service could determine where defendant

was receiving his mail.     (Government Exhibit 7A.)



                                 - 5 -
       On June 13, 2017, the Postal Service in the Miami area

informed the Postal Inspector that it obtained one address for

defendant (2070 NW 28th Terrace, Fort Lauderdale) but that no mail

was delivered to that address for over a week.                 (Government Exhibit

7B.)

       On June 15, 2017, the Miami office informed the Postal

Inspector that the occupant of 3025 NW 81st Terrace, Miami had

moved and left no forwarding address.                 (Government Exhibit 7B.)

This was forwarded to Special Agent Townsend.                  (Government Exhibit

7B.)

       On   July    27,   2017,       the    Tampa    FBI     office   prepared     an

Investigative Tactical Report containing a Social Media Analysis.

(Government Exhibit 8.)           This lengthy report analyzed a large

number of social media sources, but was unable to discover the

current address for defendant.

       On   September     21,   2017,       Special   Agent    Townsend   requested

assistance locating defendant from the U.S. Department of Labor

Office of Inspector General.                (Government Exhibit 9.)         Special

Agent Townsend inquired whether that agency could do a wage and

hour request/database search to see if defendant was actively

employed or receiving benefits.                  On September 21, 2017, the

Department of Labor responded, (Government Exhibit 9), with some

information,       including      a     November,      2016     address   in      Fort

Lauderdale.        This address had been previously known to the FBI



                                        - 6 -
(see Government Exhibit 6) and was not the address at which

defendant testified he was living.     The most recent employment

information about defendant was from 2014.

     On November 5, 2017, the case was re-assigned to Special Agent

Morgan Savage upon Special Agent Townsend’s transfer to Tennessee.

     On April 5, 2018, the United States Attorney’s Office filed

an In Camera Motion to Unseal Indictment.    (Doc. #5.)   The Motion

noted that sealing had been initially requested so as not to hinder

or impede arrest efforts were the proceedings to become public,

but that the necessity for sealing no longer existed.

     On April 9, 2018 the Indictment was unsealed by order of the

Magistrate Judge. (Doc. #6.)

     On May 15, 2018, defendant was arrested by the Fort Lauderdale

Police Department in Fort Lauderdale, Florida on unrelated theft

charges.   (Government Exhibit 10.)    Defendant told the officers

he was unemployed, but had a job lined up.       The police report

identified 20925 NW 38 Ave, Miami Gardens, Florida as the address

given by defendant. A criminal history check by the officers

discovered the federal arrest warrant, and the officers notified

the FBI.    This was the first time the FBI knew defendant’s

whereabouts.   May, 2018 was also the first time the FBI was aware

that 3590 N.W. 32d Court, Lauderdale Lakes, Florida was defendant’s

current address.




                               - 7 -
       On July 12, 2018, the United States Attorney’s Office filed

a Petition for Writ of Habeas Corpus Ad Prosequendum.          (Doc. #8.)

The Petition stated that defendant was confined in the Broward

County Jail, Fort Lauderdale, Florida, and he was needed for

proceedings in the instant federal case.

       On July 13, 2018, a Writ of Habeas Corpus Ad Prosquendum (Doc.

#9) was filed.

       On July 26, 2018, defendant was taken into custody on the

federal Arrest Warrant in this case (Doc. #10) pursuant to the

Writ.

       On August 9, 2018, defendant had his initial appearance before

a magistrate judge in Fort Myers, Florida.             (Doc. #14.)    The

Federal Public Defender’s Office was appointed the same day (Doc.

#16) and a detention hearing was scheduled. (Doc. #18.)

       On August 14, 2018, defendant orally moved to continue the

detention hearing (Doc. #22), which was granted. (Doc. #23.)

Defendant ultimately waived the detention hearing. (Docs. ##26-

28.)

       At a September 10, 2018 status conference, defendant through

counsel requested a continuance of the trial date, which was

granted. (Docs. ##31-33.)

       On September 11, 2018, the Federal Public Defender’s Office

moved    to   withdraw   because    it     had   previously   represented




                                   - 8 -
defendant’s aunt Ashley McBride, who had been indicted on a

“strikingly similar” indictment.      (Doc. #34.)

      On September 12, 2018, the motion was granted, and current

counsel was appointed.       (Docs. ##35-36.)

      On October 8, 2018, defense counsel moved to continue the

trial for two cycles, which was granted. (Docs. ##38, 42.)               The

case is currently set for the January, 2019 trial term.

      On October 10, 2018, defense counsel filed the current motion

to dismiss. (Doc. #40.)

      At the evidentiary hearing, defendant testified that in 2016

he was living at 3590 NW 32nd Court, Fort Lauderdale,1 Florida with

his   biological   mother,    Ranessia    McBride,   with   whom    he   had

previously been estranged.        He has been living there for about

three years (the latter part of 2015).       Defendant testified he had

stopped living at the Miami Gardens address on his driver’s license

in early 2015.     Defendant also testified that he was not aware

that he had been indicted until his arrest, and that he had not

been attempting to evade law enforcement officers.                 Defendant

could not recall any publicly available document which reflected

that his residence was the Lauderdale Lakes address, except perhaps

contact information maintained by a school for one of his seven

children.


      1Other evidence identified this           address     as   being   in
Lauderdale Lakes, not Fort Lauderdale.



                                  - 9 -
                                        II.

      Defendant asserts that the delay between the filing of the

Indictment on July 6, 2016 and his federal arrest on July 26, 2018

was a violation of his constitutional right to a speedy trial.

(Doc. #40, p. 2.)      Defendant also asserts that the time spent on

the   pre-indictment    investigation    should   be    considered    in   the

speedy trial calculus.     (Doc. #40, pp. 2-3.)

      The   Sixth   Amendment   guarantees    that,    “[i]n   all   criminal

prosecutions, the accused shall enjoy the right to a speedy . . .

trial . . . .”       U.S. Const. amend. VI.       The Supreme Court has

described the speedy-trial right as “amorphous,” “slippery,” and

“necessarily relative.”         Vermont v. Brillon, 556 U.S. 81, 89

(2009) (quoting     Barker v. Wingo, 407 U.S. 514, 522 (1972)).

Instead of adopting an inflexible approach, the Supreme Court has

“established a balancing test, in which the conduct of both the

prosecution and the defendant are weighed.”            Brillon, 556 U.S. at

90 (quoting Barker, 407 U.S. at 529, 530).               Doggett v. United

States, 505 U.S. 647 (1992) is the leading case addressing delay

in arrest after the return of an indictment, and analyzed such

delay utilizing the four Barker factors: (1) the length of the

delay before trial, (2) the reasons for the delay, (3) defendant’s

assertion of his speedy trial right, and (4) actual prejudice to

defendant.     The Eleventh Circuit assesses this type of speedy

trial claim by weighing these Barker factors.            See United States



                                  - 10 -
v. Oliva,          F.3d      , 2018 WL 6252997, at *3 (11th Cir. Nov.

30, 2018); United States v. Machado, 886 F.3d 1070, 1077-82 (11th

Cir. 2018); United States v. Villarreal, 613 F.3d 1344, 1350 (11th

Cir. 2010).    The Court must not only weigh the factors, but must

state how heavily each weighs against the party.                 United States

v. Ingram, 446 F.3d 1332, 1336 (11th Cir. 2006).

     A. Length of Delay

     The    length   of   delay   factor    first   serves   a    “triggering”

function which must be satisfied before the court may analyze the

Barker factors.      Oliva,        F.3d        , 2018 WL 6252997, at *3;

Villarreal, 613 F.3d at 1350.        To determine the length of delay,

the Court must determine both the beginning date and the ending

date of the delay.

     As to the beginning date, the Court rejects defendant’s

argument    that   the    pre-indictment    investigative        time   must   be

included in the calculation of the length of the delay in this

case.

            Only pretrial delay following a person's
            arrest, charge, or indictment is relevant to
            whether the Speedy Trial Clause of the Sixth
            Amendment is triggered. See United States v.
            Lovasco, 431 U.S. 783, 788-89, 97 S.Ct. 2044,
            2048, 52 L.Ed.2d 752 (1977) (holding pre-
            indictment delay is “wholly irrelevant” to
            whether the Sixth Amendment speedy trial
            analysis is engaged) (quoting United States v.
            Marion, 404 U.S. 307, 320, 92 S.Ct. 455, 463,
            30 L.Ed.2d 468 (1971)).

Ingram, 446 F.3d at 1339. As the Eleventh Circuit recently stated:



                                   - 11 -
           But the right to a speedy trial—and the
           accompanying   four-factor    analysis—applies
           only after an individual becomes an accused by
           arrest or indictment. See Marion, 404 U.S. at
           321, 92 S.Ct. 455 (“[W]e decline to extend
           [the] reach of the [Sixth] amendment to the
           period prior to arrest.”); see also Lovasco,
           431 U.S. at 788, 97 S.Ct. 2044 (“[A]s far as
           the Speedy Trial Clause of the Sixth Amendment
           is concerned, such [pre-indictment] delay is
           wholly irrelevant.”).

United States v. Barragan, No. 17-15770, 2018 WL 4929423, at *1 n.

1 (11th Cir. Oct. 11, 2018) (alterations and emphasis in original).

Therefore, the beginning date is July 6, 2016, the date the

Indictment was filed.      Villarreal, 613 F.3d at 1350.2

     A   post-indictment    delay    exceeding   one   year   is   generally

sufficient to trigger the Barker analysis.         Doggett, 505 U.S. at




     2 The Eleventh Circuit does, however, consider “inordinate”
pre-indictment delay in determining how heavily post-indictment
delay weighs against the government.     Ingram, 446 F.3d at 1339
(“But once the Sixth Amendment's speedy trial analysis is
triggered, it is appropriate to consider inordinate pre-indictment
delay in determining how heavily post-indictment delay weighs
against the Government.”); Oliva,      F.3d     , 2018 WL 6252997,
at *7-8 (same). Here, while the result of the investigation was
a single count against defendant, the charge is not a simple
offense but a fraud-based offense. The investigation involved
multiple targets engaging in fraudulent activities in connection
with the Seminole Indian casino.        In separate Indictments,
defendant and four other individuals were charged with similar
fraud offenses. See supra p. 2. There has been no showing that
the investigation was unduly prolonged or intentionally delayed.
The Court finds that the pre-indictment delay of fifteen months
(from the March 17, 2015 referral to FBI to the July 16, 2016
Indictment) in this case was not “inordinate,” and therefore pre-
indictment delay is not considered in the weighing process.




                                    - 12 -
652 n.1; Oliva,         F.3d        , 2018 WL 6252997, at *3.             While

defendant only complains about the delay until his federal arrest

(July 26, 2018), case law instructs the court to utilize either

the date the motion to dismiss is resolved, Villarreal, 613 F.3d

at 1350, or the trial date, United States v. Dunn, 345 F.3d 1285,

1286 (11th Cir. 2003), as the ending date.          In this case, defendant

was indicted on July 6, 2016, federally arrested on July 26, 2018,

is having his motion to dismiss resolved in December, 2018, and

has a scheduled trial date in January, 2019.            This delay of 30-31

months is sufficient to trigger the constitutional speedy trial

inquiry. 3   See   Ingram,   446   F.3d     at   1336-37    (two   year   delay

sufficient to trigger Barker test).

     While the length of delay is sufficient to trigger the Barker

analysis, this does not necessarily mean the length of delay weighs

heavily against the government, since weight is a separate inquiry.

Doggett, 505 U.S. at 651–52; Oliva,              F.3d      , 2018 WL 6252997,

at *3.   While the first factor weighs against the government, for

the reasons discussed in connection with the second factor, it

does not weigh heavily against the government.




     3 The    government agrees that the delay in this case is
sufficient   to trigger review of the Barker factors, although it
calculates   the relevant delay as being about twenty-four months.
(Doc. #47,   p. 8.)



                                   - 13 -
     B. Reasons for Delay

     The next inquiry examines the reasons for the delay, and

evaluates whether the government or the defendant is more to blame

for the delay.    Doggett, 505 U.S. at 652-53, Machado, 886 F.3d at

1079-80.    The burden is on the prosecution to explain the cause

of the pre-trial delay.      Villarreal, 613 F.3d at 1351 (citation

omitted); Ingram, 446 F.3d at 1337 (citation omitted).         The Court

allocates    different   weight   to   different   reasons   for   delay,

depending upon whether the reasons were intentional, more neutral,

or constituted a valid reason:

            (1) “[a] deliberate attempt to delay the trial
            in order to hamper the defense [is] weighted
            heavily against the government”; (2) “[a] more
            neutral   reason   such   as   negligence   or
            overcrowded courts [is] weighted less heavily
            [against the government] but nevertheless [is]
            considered since the ultimate responsibility
            for such circumstances must rest with the
            government rather than the defendant”; and (3)
            “a valid reason, such as a missing witness, .
            . . serve[s] to justify appropriate delay.”
            A government's inability to arrest or try a
            defendant because of the defendant's own
            evasive tactics constitutes a valid reason for
            delay. But the government's failure to pursue
            a defendant diligently will weigh against it,
            more or less heavily depending on if the
            government acted in good or bad faith.

Villarreal, 613 F.3d at 1351 (alterations in original) (internal

citations omitted).      The longer the delay, however, the heavier

any government negligence must be weighted. Doggett, 505 U.S. at

657 (“[T]he weight we assign to official negligence compounds over




                                  - 14 -
time as the presumption of evidentiary prejudice grows.”).       See

also Machado, 886 F.3d at 1080.

     The government asserts that the delay in this case was for a

valid reason because the FBI could not locate defendant despite

diligent efforts.   The government is not required to exhaust all

conceivable avenues in finding a missing defendant, but is required

to make a “diligent, good-faith effort” to find the defendant and

bring him to trial. Machado, 886 F.3d at 1079–81.          Defendant

argues, however, that the efforts of the FBI did not amount to due

diligence, and therefore this factor weighs heavily against the

government.    The Court finds that the evidence supports the

government’s position as to this factor.

     The Court finds that the government did not act with a

deliberate intent to delay the arrest of defendant or to hinder

defendant’s defense.   The Court further finds no bad faith on the

part of the government or its agents, and indeed finds that the

government agents acted in good faith. These findings, however, do

not resolve the matter because even negligent delay can result in

a violation of defendant’s constitutional speedy trial right.

     Working   backwards   chronologically,   the   time     between

defendant’s July 26, 2018 federal arrest and his anticipated

January, 2019 trial is not challenged by defendant.        The Court

finds that these six months do not weigh against either party.

Neither the government nor the defendant are culpable for the



                              - 15 -
delays after defendant appeared in Fort Myers, and the delays were

proper and the time excludable under the Speedy Trial Act.

     The disputed time period is between defendant’s July 26, 2018

federal arrest and his July 6, 2016 Indictment.     While this is a

two year period, it does not weigh heavily against the government

under the circumstances of this case.

     Defendant testified that he did not know about the Indictment,

and did not make efforts to avoid law enforcement because of the

Indictment.   Nothing in the record contradicts this testimony.

Therefore, there is no willful conduct which may be attributed to

defendant as a cause for the delay.     Ingram, 446 F.3d at 1337-38.

      The record establishes that the government diligently and in

good faith made reasonable efforts to locate and arrest defendant

on the Arrest Warrant.    Defendant resided with his biological

mother, with whom he had previously been estranged, at an address

that had no formal connection to him.       For approximately three

years defendant used a Florida identification card which he knew

contained the wrong address.    The conduct of the FBI, summarized

above, showed consistent and diligent efforts to locate defendant.

While these efforts proved unsuccessful, it was not for a lack of

diligent and reasonable efforts.    This factor weighs against the




                               - 16 -
government because of the length of time, but does not weigh

heavily against the government.4

     C. Defendant’s Assertion of Speedy Trial

     Defendant had his initial appearance before a magistrate

judge in Fort Myers on August 9, 2018.   (Doc. #14.)    The Federal

Public Defender’s Office was appointed the same day (Doc. #16) and

a detention hearing was scheduled. (Doc. #18.)        On August 14,

2018, defendant orally moved to continue the detention hearing

(Doc. #22), which was granted. (Doc. #23.)      Defendant ultimately

waived the detention hearing. (Docs. ##26-28.) Through counsel,

defendant requested a continuance of the trial date at a September

10, 2018 status conference, which was granted. (Docs. ##31-33.)

On September 11, 2018, the FPD moved to withdraw because it had

previously represented defendant’s aunt Ashley McBride, who had



     4 In his motion, defense counsel asserted that defendant’s
current address (3590 NW 32nd Ct, Lauderdale Lakes, Fl) was listed
in the Broward County Clerk of Court records in connection with a
May 2, 2015 state misdemeanor arrest in Case No. 15-6615MM 10A.
(Doc. #40, p. 3.)      No such evidence was presented at the
evidentiary hearing.    The Court, however, will take judicial
notice of the Broward County Clerk of Courts docket sheets for
that case (filed here as Court’s Exhibit A).     The state docket
sheets do reflect the Lauderdale Lakes address at one location,
but the Notice of Court Date was sent to the Miami Gardens address
listed on defendant’s Florida identification card. Additionally,
the booking report for this arrest listed defendant’s permanent
address as the Miami Gardens address.




                             - 17 -
been indicted on a “strikingly similar” indictment.              (Doc. #34.)

The motion was granted, and current counsel was appointed on

September 12, 2018. (Docs. ##35-36.)         On October 8, 2018, defense

counsel moved to continue the trial for two cycles, which was

granted. (Docs. ##38, 42.)        On October 10, 2018, defense counsel

filed the current motion to dismiss. (Doc. #40.)

      Although     defendant     through    counsel     moved     for   three

continuances prior to filing his speedy trial motion, defendant

has asserted his speedy trial right at a reasonable point in the

proceedings.      This factor weighs against the government, but not

heavily.   Oliva,        F.3d     , 2018 WL 6252997, at *6 n. 11.

      D. Prejudice as Result of Delay

      The final factor is the extent to which the defendant suffered

actual prejudice from the delay.        In the Eleventh Circuit, if “the

first three factors do not weigh heavily against the government,

the   defendant    generally    must   demonstrate    actual    prejudice   to

succeed on his speedy trial claim.”         Villarreal, 613 F.3d at 1355

(citation omitted); Dunn, 345 F.3d at 1296.             Here, as discussed

above, the first three factors do not weigh heavily against the

government.      Therefore, defendant must establish actual prejudice.

      Defendant may demonstrate actual prejudice by showing “(1)

oppressive pretrial incarceration, (2) anxiety and concern of the

accused, and (3) possibility that the accused’s defense will be

impaired.”    United States v. Clark, 83 F.3d 1350, 1354 (11th Cir.



                                   - 18 -
1996). See also Villarreal, 613 F.3d at 1355; Machado, 886 F.3d at

1081-82. The “most serious is the last, because the inability of

a defendant adequately to prepare his case skews the fairness of

the entire system.”    Villarreal, 613 F.3d at 1355 (quotation and

citation omitted).

     Here, defendant was not in federal custody until his July 26,

2018 federal arrest, and he initially waived a detention hearing.

Defendant’s more recent request for pretrial release was denied on

October 29, 2018. (Doc. #52.)        The Court finds there was no

“oppressive pretrial incarceration” in this case.        Additionally,

since there was no evidence defendant knew of the Indictment, there

could be no resultant “anxiety and concern” about it.

     The only remaining type of prejudice, and the most important,

is   an   impaired   defense.   Barker   explicitly   recognized   that

impairment of one's defense is the most difficult form of speedy

trial prejudice to prove because time's erosion of exculpatory

evidence and testimony “can rarely be shown.” 407 U.S. at 532.

Doggett stated

           that     excessive     delay     presumptively
           compromises the reliability of a trial in ways
           that neither party can prove or, for that
           matter, identify.     While such presumptive
           prejudice cannot alone carry a Sixth Amendment
           claim without regard to the other Barker
           criteria, it is part of the mix of relevant
           facts, and its importance increases with the
           length of delay.




                                - 19 -
505 U.S. at 655-56 (internal citation omitted); Villarreal, 613

F.3d at 1355-56 (concluding no speedy-trial violation, although

nearly 10–year delay from indictment to arrest).

       The Motion to Dismiss asserted prejudice because defendant

“is prejudiced in trying to recreate where he was during the time

period of February 2015 for a possible alibi defense, as Mr.

Kendrick appears in no videos of the discovery.”        (Doc. #40, p.

4.)5       Later, the Motion asserts prejudice because defendant would

have obtained a bond if arrested earlier and he now “has to

formulate his defense from jail, . . . does not have access to any

information that may benefit his defense, . . . cannot recreate

his steps because of the delay to assist the undersigned in

developing defenses because of the age of the case.”       (Doc. #40,

p. 7.)      The evidence at the evidentiary hearing did not support

these allegations or establish any actual prejudice to defendant

from the delay.      This factor therefore does not weigh against the

government.

       Accordingly, it is hereby

       ORDERED:

       Defendant's Motion to Dismiss the Indictment (Doc. #40) is

DENIED.




       The government disputes that defendant is not on any of the
       5

videos.



                                  - 20 -
     DONE and ORDERED at Fort Myers, Florida, this __4th___ day of

December, 2018.




Copies:
Counsel of Record




                             - 21 -
